DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending.
Claim Interpretation
The claim elements do not invoke 35 U.S.C. § 112(f).
Claim Rejections - 35 U.S.C. § 112
Claims 5, 15, 16, and 18 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites the limitation "the one or more sensitive elements" in line 1;  
claim 15 recites the limitation "the at least three seismometers" in line 2;
claim 16 recites the limitation "the at least three seismometers" in line 1;
 claim 18 recites the limitation "the cylindrical housing" in line 2; and
 claim 18 recites the limitation "the floatation mechanism" in line 2.
There is insufficient antecedent basis for these limitations in the claims.
Regarding claim 14, the phrase "one or more sensitive elements arranged in an orthogonal configuration" renders the claim indefinite because it is unclear how one sensitive element can be arranged in an orthogonal configuration.

References
D1: US10649105		Hamburg et al.		2020-05-12
D2: US6697302		Cray et al.		2004-02-24
D3: US20170122975		KEAST et al.		2017-05-04
D4: US20060272413		Vaganov et al.		2006-12-07
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed.  Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.  Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed.  Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159.  See M.P.E.P. §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 C.F.R. § 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of U.S. Patent No. 10649105.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because at least all the features of claim 1, 2, and 8-14 are included among the features of claim 5, 7-12, and 18 of US10649105.
Claim Rejections - 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by D2.  
With regards to claim 1, the D2 reference discloses the utilization of an acoustic vector sensor system comprising: a housing (14) including therein at least three acoustically sensitive elements (a1-a6) arranged in a 3-axis orthogonal (see column 2, lines 65-67) configuration (Figure); and at least one omni-directional (column 1, lines 20-22) hydrophone (see column 2, lines 61-64 & 22).
 With regards to claim 3, the D2 reference discloses the utilization of a set of electronics (24).
With regards to claim 4, the D2 reference discloses the housing is filled with a material similar to water (20; see column 2, lines 59-60).
With regards to claim 5, the D2 reference discloses the one or more sensitive elements (a1-a6) are seismometers (see column 2, lines 61-64). 
With regards to claim 6, the D2 reference discloses the at least three acoustically sensitive elements includes six seismometers, wherein three pairs of the six seismometers (a1-a6) are arranged in a different direction of the 3 axis (see column 2, lines 61-64).
 With regards to claim 7, the D2 reference discloses the utilization of a flotation mechanism (see column 3, lines 22-24).
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-18 are rejected under 35 U.S.C. § 103 as being unpatentable over D2 as applied to claims 1 and 3-7 above, and further in combination with D3.  
The difference between the D2 reference and claim 14 is that the claim recites the utilization of a specific range of the diameter and length.  The D3 reference teaches that it was well known in the art to utilize a specific range of the diameters of 100 millimeters (4 inches) or more (see ¶ 0024) and a length 1.5 times the diameter (Fig. 7) or a length of 150 millimeters (6 inches) or more, which covers the specific ranges recited in the claims.  It would have been obvious to modify the D2 reference to utilize available components to fit the available space.
With regards to claim 15, the D2 reference discloses the utilization of a set of electronics (24).
With regards to claims 16 and 17, the D2 reference discloses the at least three acoustically sensitive elements includes six seismometers, wherein three pairs of the six seismometers (a1-a6) are arranged in a different direction of the 3 axis (see column 2, lines 61-64).
With regards to claim 18, the D2 reference discloses the utilization of a flotation mechanism (see column 3, lines 22-24).
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over D2 in combination with D3 as applied to claims 14-18 above, and further in combination with D4.  
Claims 19 and 20 additionally recites the utilization of an A/D converter.  The D4 reference teaches that it was well known in the art to utilize an A/D converter (see ¶ 0035).  It would have been obvious to modify the previous combination of references to utilize an A/D converter as motivated by the D4 reference to enable the system to digitize the data so that it can more easily to stored or transmitted.
Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods as shown above is likely to be obvious when it does no more than yield predictable results.
Examiner Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dan Pihulic whose telephone number is 571-272-6977.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Isam Alsomiri, can be reached on 571-272-6970.
/Daniel Pihulic/
Primary Examiner
Art Unit 3645